ON RETURN TO REMAND
TYSON, Judge.
On April 26, 1991, this cause was remanded, 580 So.2d 125, to the Circuit Court of Mobile County with directions that a new sentencing hearing be conducted pursuant to Ex parte Chambers, 522 So.2d 313 (Ala.1987). See 580 So.2d 125.
The circuit court has now filed its return in this cause which shows the following:
“5/7/91 Evidentiary hearing set for May 20th, 1991. Defendant to be brought from pen.
“5/7/91 Mr. Lee Stamp, Attorney-at-Law, appointed to represent the defendant at evidentiary hearing.
“5/21/91 Sentence set aside. Defendant allowed to withdraw guilty plea. The Court, having ascertained that defendant is not represented by counsel, desires the assistance of counsel, and is not able financially or otherwise to obtain the assistance of counsel; Lee Stamp, a licensed attorney, is hereby appointed to represent, assist, [and] defend, [the] defendant in this cause. Defendant waived reading of the indictment, entered plea of not guilty and reserved the right to file special pleas until trial date. Trial set for June 4, 1991. Defendant’s attorney, Lee Stamp, in court.
“6/4/91 District attorney witness, Sylvia Bryant in the hospital. Case reset for 6/6/91. Defendant’s attorney, Lee Stamp, in court.
“6/6/91 On motion of Assistant District Attorney Buzz Jordan, it is ordered and adjudged by the court that this case can be, and the same is, hereby nol-prossed. Defendant’s attorney, Lee Stamp, in court.”
For the reasons shown, this appeal is hereby dismissed.
APPEAL DISMISSED.
All the Judges concur.